DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2020 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. 102, 103, and 112 are presented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 25-26 and 31-32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites “the detected potential” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “a detected potential.”
Subsequent dependent claim 26 is rejected due to its dependency on the rejected base claim 25.
Claim 31 recites “the molecular film” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to change into “the molecular linker.”
Subsequent dependent claim 32 is rejected due to its dependency on the rejected base claim 31.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourmand (U.S. 7,785,785), or alternatively, under 35 U.S.C. 103 as being unpatentable by Pourmand.
Regarding claim 1, Pourmand teaches a sensor (Col. 2, lines 21-22: device for direct electrochemical detection) configured to detect an analyte (Col. 2, line 22: detection of enzymatically catalyzed DNA), the sensor comprising: 
a metal electrode (Fig. 8A; Col. 19, lines 62-63: gold electrode 814) having a surface (Fig. 8A: showing gold electrode 814 having a surface, i.e., the upper surface); 
an insulator film (Fig. 8A; Col. 19, lines 63-64: SiO2 insulating layer 816) having a first thickness, a first surface area and a first surface chemistry (for a film, it must have a thickness, a surface and an inherent surface chemistry), the insulator film coupled to the metal electrode via a first portion of the surface (Fig. 8A: showing the SiO2 insulating 
a functionalization film (Fig. 8A; Col. 19, line 65: self-assembled monolayer (SAM) 820) having a second thickness, a second surface area and a second surface chemistry (For an SAM, it must have a thickness, a surface area, and an inherent surface chemistry), the functionalization film coupled to the metal electrode via a second portion of the surface (Fig. 8A: showing SAM 820 coupled to the upper surface of the gold electrode 814 in the middle portion), 
wherein the insulator film and the functionalization film are configured to surround and separate the metal electrode from an electrochemical solution comprising the analyte (Fig. 8A: showing the SiO2 insulating layer 816 and the SAM 820 surround the gold electrode 814 on the left and right portions and the middle portion; thus separating the electrode from the electrochemical solution; Col. 9, lines 21-22: the SAM serves to provide insulation for the electrode and to prevent non-specific adhesion of DNA to the electrode; thus the SAM 820 covers the entire upper surface of the electrode between the left and right portions of the SiO2 insulating layer 816), and
wherein the insulator film and the functionalization film are configured to contact the electrochemical solution (Fig. 8A: showing the channel formed by the SAM 820 and the SiO2 insulating layer 816; thus the electrochemical solution contained inside the channel contact the SAM 820 and the SiO2 insulating layer 816).

The designation of “configured to transfer a tunneling current between an electrochemical solution and the metal electrode” is deemed to be a functional and 
Here, the sensor of Pourmand having all the structural limitation as instantly claimed sensor, and the functionalization film, SAM, is a long-chain thiol densely packed monolayer on gold electrodes (Pourmand, Col. 8, lines 21-22), and the SAM is linked to the electrode at a thiol group at one end; a long chain alkyl group, and a linker group for attachment to a DNA at the other end (Col. 8, lines 36-40).  The specification of the instant application discloses an organic alkanethiol monolayer as the functionalization thin film (Fig. 5; [0082] line 2).  Thus, the material (a long chain alkyl group v. alkane with thiol functional end group) and structure (a monolayer film) of the SAM in Pourmand and in the instant application are substantially the same, they would have the same property, i.e., capable of transferring a tunneling current between the electrochemical solution and the metal electrode.

Regarding claim 4, Pourmand teaches the insulator film (Fig. 8A; Col. 19, lines 63-64: SiO2 insulating layer 816) has a first dielectric constant (dielectric constant of SiO2) and the functionalization film (Fig. 8A; Col. 19, line 65: self-assembled monolayer (SAM) 820; Col. 8, lines 21-22: a long-chain thiol forming a densely packed monolayer) has a second dielectric constant different from the first dielectric constant (the dielectric 2 because they are different materials).

Regarding claim 5, the designation of “the first surface area, the first thickness, the first dielectric constant and the first surface chemistry are determined based on a threshold characteristic capacitance associated with the metal electrode and the electrochemical solution” is inherent of the biosensor of Pourmand and implicitly disclosed because the first surface area, the first thickness, the first dielectric constant and the first surface chemistry would affect the capacitance of the electrode and the electrochemical solution, so that these parameters must be controlled to enable the measurement of the electrode capacitance for detecting attachment of an enzyme to the DNA located at the surface of the electrode (Col. 12, lines 4-6) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourmand in view of Gupta (U.S. 9,285,336).
Regarding claim 6, Pourmand discloses all limitations of claim 4 as described to claim 4.  Pourmand does not disclose one or more of the second surface area, the second thickness, the second dielectric constant and the second surface chemistry are determined based on a characteristic charge distribution at an interface between the sensor and the electrochemical solution, wherein the interface is configured to transfer current between the sensor and the electrochemical solution, the transfer current indicative of the analyte.
However, Gupta teaches a biosensor detecting and identifying small amounts of various molecules (Col. 2, lines 26-27), using electrochemical charge transfer platform comprising a metal layer and an electrochemical interface separated by a dielectric layer (Col. 4, lines 22-24).  Gupta teaches the interface (Col. 5, lines 18-19: the electrochemical interface) is configured to transfer current between the sensor and the electrochemical solution (Col. 5, lines 18-19: measuring a flux of electronic charge 
The designation of “one or more of the second surface area, the second thickness, the second dielectric constant and the second surface chemistry are determined based on a characteristic charge distribution at an interface between the sensor and the electrochemical solution” is inherent to the biosensor of Gupta and implicitly disclosed because Gupta teaches the nature of the electron transition and the magnitude of the transition charge flux depends on the extent of coupling (Col. 5, lines 48-50), and the coupling potential energy is a function of voltage bias applied across the electrochemical interface (Col. 5, lines 53-54).  For example, the coupling strength can be tuned by changing an applied voltage bias, for example, by tuning a local interface chemistry (Col. 5, lines 54-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pourmand by employing an electrochemical interface and measuring the flux of electronic charge across the electrochemical interface based on certain surface chemistry as taught by Gupta because current measurement due to electron transfer containing information about vibrational frequencies of molecular bond vibrations (Col. 4, lines 13-15) to determine the number and types of bonds in the analyte (Col. 4, lines 39-40).

Regarding claim 10, Pourmand discloses all limitations of claim 1 as described to claim 1.  Pourmand does not disclose the insulator film includes a shielding mechanism 
However, Gupta teaches a biosensor detecting and identifying small amounts of various molecules (Col. 2, lines 26-27), using electrochemical charge transfer platform comprising a metal layer and an electrochemical interface separated by a dielectric layer (Col. 4, lines 22-24).  Gupta teaches a thin dielectric-film modified electrode-electrolyte interface configured to minimize electronic coupling between electrode and electrolyte phases (Col. 7, lines 28-29; 31-33).  A shieling and interconnect topology is designed to minimize signal contamination (Col. 7, lines 37-38).  Thus, Gupta teaches the insulator film, i.e., the dielectric-film, including a shielding mechanism.
The designation of “configured to shield the metal electrode from a parasitic capacitance associated with the electrochemical solution” is functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the biosensor of Gupta applies a voltage bias across the electrochemical interface and measuring a flux of electronic charge across the electrochemical interface.  Thus, the measured flux of electronic charge can be symbolized by the capacitance determined by the charge and voltage, and the shielding mechanism intended to minimize signal contamination is capable of shielding any undesirable parasitic capacitance.
.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourmand in view of Ahrens (U.S. 8,951,400).
Regarding claims 7-8, Pourmand discloses all limitations of claim 1 as described to claim 1.  Pourmand does not disclose the electrochemical solution comprises one or more redox active species (claim 7) or the one or more redox species are determined based on characteristic reorganization energies of the one or more redox species (claim 8).
However, Ahrens teaches methods and compositions for the detection of target analytes using changes in the reorganization energy of redox active molecules upon binding of the analytes, to facilitate or hinder electron transfer between the redox active molecule and an electrode (Col. 9, lines 53-57).  When a redox active molecule is either oxidized or reduced, changes occur in the molecular structure as well as in its immediate solvent environment (Col. 9, lines 59-61).  These changes in the molecules structure and in the organization of the solvent molecules constitute the reorganization energy, λ, of a redox reaction (Col. 9, lines 62-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pourmand by employing redox active species based on their characteristic reorganization energies because the redox .
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourmand in view of Ahrens, and further in view of Gupta.
Regarding claim 9, Pourmand and Ahrens disclose all limitations of claim 7 described to claim 7.  As described to claim 7, Ahrens also disclose a transfer of charge occurs between the redox active species and the metal electrode (Col. 9, lines 56-57: electron transfer between the redox active molecule and an electrode).  Pourmand and Ahrens do not disclose the transfer is via a portion of the functionalization film, wherein the metal electrode is biased relative to the electrochemical solution.
However, Gupta teaches a biosensor detecting and identifying small amounts of various molecules (Col. 2, lines 26-27), using electrochemical charge transfer platform comprising a metal layer and an electrochemical interface separated by a dielectric layer (Col. 4, lines 22-24).  Gupta teaches a metal electrode 1001 (Fig. 10; Col. 9, line 54) coated with a dielectric monolayer 1003 (Col. 10, lines 11-12), which provides a path for electron tunneling (Fig. 10; Col. 10, lines 30-31).  The limiting barrier ϕ2 at the dielectric-electrolyte interface 1004 could be increased by coating the dielectric monolayer 1003 with an organic coating, such as short chain silanes (Col. 10, lines 9-13).  Thus, the transfer charge from the electrolyte to the electrode would be via a portion of the functionalization film, i.e. the dielectric monolayer with the organic coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pourmand and Ahrens transferring the charge via a portion of the dielectric monolayer with organic coating as taught by 

Regarding claim 11, Pourmand discloses all limitations of claim 1 as described to claim 1.  As described to claim 7 and 9, Pourmand, Ahrens, and Gupta disclose the redox species is configured to transfer charge to the metal electrode via the functionalization film.
The designation of “the second surface area is determined based on a characteristic frequency of one or more polarization mode of a redox species in the electrochemical solution” is inherent of the biosensor of combined Pourmand, Ahrens, and Gupta and implicitly disclosed because Gupta teaches the electronic de-coupling is enhanced by configuring the electrochemical interface and simultaneously scaling down the transducing surface area (Gupta, Col. 9, lines 52-56), and the charge transfer is limited only by the rate of dielectric polarization around a reactant and product species (Col. 6, lines 13-14).  Further, a quantum information transduction mechanism enables highly specific interrogation of THz frequency molecular vibrations at experimentally accessible electronic energies/potentials (Col. 7, lines 17-20).  Thus, the surface area of the dielectric monolayer with organic coating can be determined for analyte detection, which is inherently based on characteristic frequency that is experimentally accessible (Gupta, Col. 7, lines 18-19). 
Claim(s) 12, 15-17, 28-29, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Pourmand.

a first electrode (Fig. 13: reference electrode 1308) configured to electrically couple to an electrochemical solution (Fig. 13: showing reference electrode 1308 electrically coupe to the electrochemical solution); 
a second electrode (Fig. 13: counter 3l3ctrode 1306) configured to electrically couple to the electrochemical solution (Fig. 13: showing counter electrode 1306 electrically coupe to the electrochemical solution); 
a third electrode (Fig. 13: working electrode 1310) comprising a sensor configured to detect an analyte in the electrochemical solution (Col. 2, lines 26-27: detection and identification of small amounts of various molecules), the sensor comprising: 
a metal electrode (Col. 7, line 21: metallic electrode; Fig. 6; Col. 8, line 33: active sensor interface 614; Fig. 8; Col. 8, line 51: electrode sensor array 804; Fig. 8: working electrode) having a surface (Fig. 8: showing the working electrode having an upper surface); 
a functionalization film (Fig. 10; Col. 10, line 12: dielectric monolayer 1003) having a second thickness, a second surface area and a second surface chemistry (Fig. 10: showing the dielectric monolayer 1003 has a thickness, a surface area, and it must also have an inherent surface chemistry), the functionalization film coupled to the metal electrode via a second portion of the surface (Fig. 10: showing dielectric monolayer 1003 coupled to the surface of the electrode on the electrolyte side, i.e., the upper surface of the working electrode as shown is Fig. 8), 
,
wherein the functionalization film are configured to contact the electrochemical solution (Fig. 10: showing the dielectric monolayer 1003 in contact to the electrolyte, i.e. the electrochemical solution); and 
a feedback mechanism coupled to the first, the second and the third electrode (Fig. 13; Col. 12, line 4: three-electrode feedback), the feedback mechanism configured to provide an excitation control to the electrochemical solution at the third electrode (Col. 12, lines 4-6: three-electrode feedback suppression of thermal noise for electronic transition measurement).

Gupta does not disclose an insulator film having a first thickness, a first surface area and a first surface chemistry, the insulator film coupled to the metal electrode via a first portion of the surface and configured to surround (together with the functionalization film) and separate the metal electrode from the electrochemical solution (claim 12) or the insulator film has a first dielectric constant and the functionalization film has a second dielectric constant different from the first dielectric constant (claim 15).
However, Pourmand teaches a sensor (Col. 2, lines 21-22: device for direct electrochemical detection) comprising a gold electrode (Fig. 8A; Col. 19, lines 62-63: gold electrode 814).  On the upper surface of the gold electrode 814, there is a self-assembled monolayer (SAM) 820 (Fig. 8A; Col. 19, line 65) lies in the middle portion, 2 insulating layer 816 (Fig. 8A; Col. 19, lines 63-64).  Thus, Pourmand teaches an insulator film (Fig. 8A; Col. 19, lines 63-64: SiO2 insulating layer 816) having a first thickness, a first surface area and a first surface chemistry (for a film, it must have a thickness, a surface and an inherent surface chemistry), the insulator film coupled to the metal electrode via a first portion of the surface (Fig. 8A: showing the SiO2 insulating layer 816 coupled to the left and right portions of the upper surface of the gold electrode 814, different surface portions from the middle portion that is coupled to a functionalized layer, i.e. the SAM 820) and configure to surround and separate the metal electrode from the electrochemical solution (Fig. 8A: showing the SiO2 insulating layer 816 and the SAM 820 surround the gold electrode 814 on the left and right portions and the middle portion; thus separating the electrode from the electrochemical solution).  Since the insulator film (Fig. 8A; Col. 19, lines 63: SiO2 insulating layer 816) and the functionalization film (Fig. 8A; Col. 19, line 65: self-assembled monolayer (SAM) 820; Col. 8, lines 21-22: a long-chain thiol forming a densely packed monolayer) are different materials, they must have different dielectric constants. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta by employing SiO2 insulating layer on different surface portions of the electrode from the surface coupled to a functionalized layer as taught by Pourmand because it would integrate the biosensor on a CMOS chip (Fig. 7, 8A).


Here, the sensor of Pourmand having all the structural limitation as instantly claimed sensor, and the functionalization film, SAM, is a long-chain thiol densely packed monolayer on gold electrodes (Pourmand, Col. 8, lines 21-22), and the SAM is linked to the electrode at a thiol group at one end; a long chain alkyl group, and a linker group for attachment to a DNA at the other end (Col. 8, lines 36-40).  The specification of the instant application discloses an organic alkanethiol monolayer as the functionalization thin film (Fig. 5; [0082] line 2).  Thus, the material (a long chain alkyl group v. alkane with thiol functional end group) and structure (a monolayer film) of the SAM in Pourmand and in the instant application are substantially the same, they would have the same property, i.e., capable of transferring a tunneling current between the electrochemical solution and the metal electrode.

Regarding claim 16, the designation of “one or more of the first surface area, the first thickness, the first dielectric constant and the first surface chemistry are determined based on a threshold characteristic capacitance associated with the metal electrode and the electrochemical solution” is inherent of the biosensor of combined Gupta and Pourmand and implicitly disclosed because Pourmand teaches the first surface area, the first thickness, the first dielectric constant and the first surface chemistry would affect the capacitance of the electrode and the electrochemical solution and must be controlled to enable the measurement of the electrode capacitance for detecting attachment of an enzyme to the DNA located at the surface of the electrode (Pourmand, Col. 12, lines 4-6) 

Regarding claim 17, the designation of “one or more of the second surface area, the second thickness, the second dielectric constant and the second surface chemistry are determined based on a characteristic charge distribution at an interface between the sensor and the electrochemical solution” is inherent and implicitly disclosed because Gupta teaches the nature of the electron transition and the magnitude of the transition charge flux depends on the extent of coupling (Gupta, Col. 5, lines 48-50), and the coupling potential energy is a function of voltage bias applied across the electrochemical interface (Col. 5, lines 53-54).  For example, the coupling strength can 
Gupta further teaches the interface (Col. 5, lines 18-19: the electrochemical interface) is configured to transfer current between the sensor and the electrochemical solution (Col. 5, lines 18-19: measuring a flux of electronic charge across the electrochemical interface), the transferred current indicative of the analyte (Col. 5, lines 13-14: identifying a target analyte in a biological fluid).

Regarding claim 28, Gupta teaches a current detection system (Fig. 13: current measurement).
The designation of “configured to detect a current associated with the second electrode” is functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the biosensor of Gupta has a current measurement system, and thus is capable of detecting current associated with the second electrode.

Regarding claim 29, Gupta teaches the detected current (Col. 4, lines 11-12: detection of molecular analytes by detection of an electron transfer) is indicative of an analyte in the molecular-scale charge transfer system (Col. 4, lines 13-16: current 

Regarding claim 33, Gupta teaches an impedance electronically coupled to the second electrode (Fig. 13: as annotated, an impedance is electronically coupled to the counter electrode).

    PNG
    media_image1.png
    758
    740
    media_image1.png
    Greyscale

The designation “wherein a voltage drop across the impedance indicative of the current” is inherent because a current is due to the electron flow when a voltage is . 
Claim(s) 18-22, 24 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Pourmand, and further in view of Ahrens.
Regarding claims 18-19, Gupta and Pourmand disclose all limitations of claim 12 as described to claim 12.  Gupta and Pourmand do not disclose the electrochemical solution comprises one or more redox active species (claim 18) or the one or more redox species are determined based on characteristic reorganization energies of the one or more redox species (claim 19).
However, Ahrens teaches methods and compositions for the detection of target analytes using changes in the reorganization energy of redox active molecules upon binding of the analytes, to facilitate or hinder electron transfer between the redox active molecule and an electrode (Col. 9, lines 53-57).  When a redox active molecule is either oxidized or reduced, changes occur in the molecular structure as well as in its immediate solvent environment (Col. 9, lines 59-61).  These changes in the molecules structure and in the organization of the solvent molecules constitute the reorganization energy, λ, of a redox reaction (Col. 9, lines 62-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta and Pourmand by employing redox active species based on their characteristic reorganization energies because the 

Regarding claim 20, Gupta, Pourmand, and Ahrens disclose all limitations of claim 18 described to claim 18.  Gupta further discloses the transfer of charge occurs via a portion of the functionalization film (Fig. 10, 13; Col. 4, lines 18-19: measuring a flux of electronic charge across the electrochemical interface; i.e., through the dielectric monolayer 1003), wherein the metal electrode is biased relative to the electrochemical solution (Fig. 10, 13; Col. 5, line 17: applying a voltage bias across the electrochemical interface).
Gupta and Pourmand do not disclose the transfer change occurs between the redox active species and the metal electrode.
However, Ahrens teaches methods and compositions for the detection of target analytes using changes in the reorganization energy of redox active molecules upon binding of the analytes, to facilitate or hinder electron transfer between the redox active molecule and an electrode (Col. 9, lines 53-57).  When a redox active molecule is either oxidized or reduced, changes occur in the molecular structure as well as in its immediate solvent environment (Col. 9, lines 59-61).  These changes in the molecules structure and in the organization of the solvent molecules constitute the reorganization energy, λ, of a redox reaction (Col. 9, lines 62-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta and Pourmand by employing redox active species so that the transfer charge occurs between the redox active 

Regarding claim 21, Gupta teaches the insulator film (Fig. 10: the dielectric monolayer 1003) includes a shielding mechanism (Col. 7, lines 28-29; 31-33: a thin dielectric-film modified electrode-electrolyte interface configured to minimize electronic coupling between electrode and electrolyte phases; lines 37-38: A shieling and interconnect topology is designed to minimize signal contamination). 
The designation of “configured to shield the metal electrode from a parasitic capacitance associated with the electrochemical solution” is functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the biosensor of combined Gupta, Pourmand, and Ahrens applies a voltage bias across the electrochemical interface and measuring a flux of electronic charge across the electrochemical interface.  Thus, the measured flux of electronic charge can be symbolized by the capacitance determined by the charge and voltage, and the shielding mechanism intended to minimize signal contamination is capable of shielding any undesirable parasitic capacitance.



Regarding claim 24, Gupta teaches the first, second and third electrodes are a reference electrode (Fig. 13: reference electrode 1308), a counter electrode (Fig. 13: counter electrode 1306) and a working electrode (Fig. 13: reference electrode 1310) of a potentiostat (a three-electrode system measuring current can be deemed as a potentiostat), respectively.

Regarding claim 27, Gupta and Pourmand disclose all limitations of claim 12 as described to claim 12.  Gupta further disclose the excitation control reduce dissipative coupling (Col. 12, lines 4-6: three-electrode feedback suppression of thermal noise for 
Gupta and Pourmand does not disclose the vibronic energy levels are of a redox specie in the electrochemical solution to an external bath.
However, Ahrens teaches methods and compositions for the detection of target analytes using changes in the reorganization energy of redox active molecules upon binding of the analytes, to facilitate or hinder electron transfer between the redox active molecule and an electrode (Col. 9, lines 53-57).  When a redox active molecule is either oxidized or reduced, changes occur in the molecular structure as well as in its immediate solvent environment (Col. 9, lines 59-61).  Thus, when the redox species are present in the electrochemical solution, the excitation control is capable of reducing dissipative coupling of one or more vibronic energy levels in a redox specie.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta and Pourmand by reducing the vibronic energy levels in a redox specie as taught by Ahrens because it would suppress thermal noise for electronic transition measurement by reducing the vibronic energy levels in the redox specie.
Claim(s) 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Pourmand, and further in view of Johnson (U.S. 2017/0008825).
Regarding claim 23, Gupta and Pourmand disclose all limitations of claim 12 ad described to claim 12.  Gupta further discloses the feedback mechanism (Col. 12, line 4: 
Gupta and Pourmand do not disclose the feedback mechanism is configured to detect a potential associated with the electrochemical solution via the first electrode.
However, Johnson teaches a biosensor device for use in diagnostic methods for biomolecules ([0001] lines 1-2).  The biosensor includes an integrated electronic system for improving the accuracy, precision, and reliability in controlling a pH gradient near electrode surfaces ([0001] lines 19-21).  A closed loop pH control uses the open circuit potential as a feedback measurement to control the current or potential ([0420] line 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta and Pourmand by detecting potential for the feedback mechanism because potential measurement as a feedback would improve accuracy, precision, and reliability of the circuitry ([0001] lines 19-20).  Simple substitution of one known element for another to obtain predictable results, i.e., achieving the feedback mechanism of the circuitry is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).

Regarding claim 30, Gupta teaches a method of analyte detection (Col. 2, lines 26-27: detection and identification of small amounts of various molecules) comprising: 
detecting, by a feedback mechanism (Col. 12, line 4: three-electrode feedback) via a first electrode of a plurality of electrodes, a current associated with an 
generating, by the feedback mechanism (Col. 12, line 4: three-electrode feedback), a feedback signal (Col. 12, line 18: provided as an input); and 
providing the feedback signal to the electrochemical solution via a second electrode of the plurality of electrodes (Col. 12, line 18: to the second gain amplifier 1304; Fig. 13: the second gain amplifier 1304 is connected to the counter electrode; thus being capable of providing the input signal to the electrochemical solution via the counter electrode), the feedback signal configured to provide excitation control of the sample at a third electrode of the plurality of electrode (Col. 12, lines 4-6: three-electrode feedback suppression of thermal noise for electronic transition measurements), 
wherein the third electrode (Fig. 13: working electrode 1310) includes a sensor configured to detect the analyte in the electrochemical solution (Col. 2, lines 26-27: detection and identification of small amounts of various molecules), the sensor comprising: 
a metal electrode (Col. 7, line 21: metallic electrode; Fig. 6; Col. 8, line 33: active sensor interface 614; Fig. 8; Col. 8, line 51: electrode sensor array 804; Fig. 8: working electrode) having a surface (Fig. 8: showing the working electrode having an upper surface); 

wherein the functionalization film are configured to separate the metal electrode from the electrochemical solution (Fig. 10: showing the dielectric monolayer 1003 separating the electrode form the electrolyte, i.e. the electrochemical solution),
wherein the functionalization film are configured to contact the electrochemical solution (Fig. 10: showing the dielectric monolayer 1003 in contact to the electrolyte, i.e. the electrochemical solution).

Gupta does not disclose detecting a potential by a feedback mechanism. 
However, Johnson teaches a biosensor device for use in diagnostic methods for biomolecules ([0001] lines 1-2).  The biosensor includes an integrated electronic system for improving the accuracy, precision, and reliability in controlling a pH gradient near electrode surfaces ([0001] lines 19-21).  A closed loop pH control uses the open circuit potential as a feedback measurement to control the current or potential ([0420] line 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta by detecting potential for the feedback mechanism because potential measurement as a feedback would improve 

Gupta does not disclose an insulator film having a first thickness, a first surface area and a first surface chemistry, the insulator film coupled to the metal electrode via a first portion of the surface and configured to surround (together with the functionalization film) and separate the metal electrode from the electrochemical solution.
However, Pourmand teaches a sensor (Col. 2, lines 21-22: device for direct electrochemical detection) comprising a gold electrode (Fig. 8A; Col. 19, lines 62-63: gold electrode 814).  On the upper surface of the gold electrode 814, there is a self-assembled monolayer (SAM) 820 (Fig. 8A; Col. 19, line 65) lies in the middle portion, and on the left and right portions of the gold electrode 814, there is a SiO2 insulating layer 816 (Fig. 8A; Col. 19, lines 63-64).  Thus, Pourmand teaches an insulator film (Fig. 8A; Col. 19, lines 63-64: SiO2 insulating layer 816) having a first thickness, a first surface area and a first surface chemistry (for a film, it must have a thickness, a surface and an inherent surface chemistry), the insulator film coupled to the metal electrode via a first portion of the surface (Fig. 8A: showing the SiO2 insulating layer 816 coupled to the left and right portions of the upper surface of the gold electrode 814, different surface portions from the middle portion that is coupled to a functionalized layer, i.e. the SAM 820), and configure to surround and separate the metal electrode from the electrochemical solution (Fig. 8A: showing the SiO2 insulating layer 816 and the SAM 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta by employing SiO2 insulating layer on different surface portions of the electrode from the surface coupled to a functionalized layer as taught by Pourmand because it would integrated the biosensor on a CMOS chip (Fig. 7, 8A).

The designation of “configured to transfer a tunneling current between an electrochemical solution and the metal electrode” is deemed to be a functional and inherent limitation.  Even if Pourmand does not explicitly disclose configured to transfer a tunneling current between an electrochemical solution and the metal electrode, the functionalization film disclosed in Pourmand and in the instant application has substantially same material and structure, thus having the same property of transferring tunneling current between the electrochemical solution and the metal electrode. MPEP 2112.01(I).
Here, the sensor of Pourmand having all the structural limitation as instantly claimed sensor, and the functionalization film, SAM, is a long-chain thiol densely packed monolayer on gold electrodes (Pourmand, Col. 8, lines 21-22), and the SAM is linked to the electrode at a thiol group at one end; a long chain alkyl group, and a linker group for attachment to a DNA at the other end (Col. 8, lines 36-40).  The specification of the instant application discloses an organic alkanethiol monolayer as the functionalization thin film (Fig. 5; [0082] line 2).  Thus, the material (a long chain alkyl group v. alkane .
Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Pourmand, and further in view of Hetrick (U.S. 5,389,224) and Johnson.
Regarding claim 25, Gupta and Pourmand disclose all limitations of claim 12 ad described to claim 12.  Gupta further discloses the feedback mechanism (Col. 12, line 4: three-electrode feedback) comprises a first amplifier (Fig. 13; Col. 12, line 9: a first gain amplifier 1302) configured to generate a first signal (Col. 12, line 18: an input).

Gupta and Pourmand do not disclose the amplifier is a negative-feedback amplifier.
However, Hetrick teaches an electrical means to measure the ratio of the concentration of oxidizing gaseous species (Col. 1, 6-8).  Hetrick uses a method of negative feedback circuitry in which the reference voltage and the output of the demodulator are input in the manner of negative feedback to an amplifier with feedback impedance (Col. 7, lines 16-19).  The output of the amplifier is then applied to one of the electrodes of electrochemical cell (Col. 7, lines 20-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta and Pourmand by using a negative-feedback amplifier as taught by Hetrick because simple substitution of one 

Gupta and Pourmand do not disclose the first signal is based on a difference between the detected potential and a set potential value.
However, Johnson teaches a biosensor device for use in diagnostic methods for biomolecules ([0001] lines 1-2).  The biosensor includes an integrated electronic system for improving the accuracy, precision, and reliability in controlling a pH gradient near electrode surfaces ([0001] lines 19-21).  A closed loop pH control uses the open circuit potential as a feedback measurement to control the current or potential ([0420] line 2-4).  The feedback has been set to apply current to the WE only when the sense electrode open circuit potential is below 0.2V.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta and Pourmand by detecting difference between the detected potential and a set value for the feedback mechanism as taught by Johnson because it would provide as a feedback to control the current or potential ([0420] lines 3-4). 

Regarding claim 26, Gupta, Pourmand, Hetrick, and Johnson disclose all limitations of claim 25 ad described to claim 25.  Gupta further discloses the feedback mechanism (Col. 12, line 4: three-electrode feedback) comprises a second amplifier (Fig. 13; Col. 12, lines 9-10: a second gain amplifier 1304) configured to receive the first 

Gupta, Pourmand, and Johnson do not disclose the amplifier is a negative-feedback amplifier.
However, Hetrick teaches negative feedback circuitry in which the reference voltage and the output of the demodulator are input in the manner of negative feedback to an amplifier (Col. 7, lines 16-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gupta, Pourmand, and Johnson by using a negative-feedback amplifier as taught by Hetrick because simple substitution of one known element for another to obtain predictable results, i.e. achieving the feedback mechanism of the circuitry is obvious to one of ordinary skill in the art. MPEP 2141(III)(B).
Claim(s) 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pourmand in view of Lee (U.S. 8,901,620).
Regarding claim 31, Pourmand teaches a sensor (Col. 2, lines 21-22: device for direct electrochemical detection) configured to detect an analyte (Col. 2, line 22: detection of enzymatically catalyzed DNA), the sensor comprising: 
a metal electrode (Fig. 8A; Col. 19, lines 62-63: gold electrode 814) having a first surface and a second surface (Fig. 8A: showing gold electrode 814 having the upper (second) and bottom (first) surfaces); 
2 insulating layer 816) having a first thickness, a first surface area and a first surface chemistry (for a film, it must have a thickness, a surface and an inherent surface chemistry); 
a functionalization film (Fig. 8A; Col. 19, line 65: self-assembled monolayer (SAM) 820) having a third thickness, a third surface area and a third surface chemistry (For an SAM, it must have a thickness, a surface area, and an inherent surface chemistry), the functionalization film coupled to the metal electrode via the second surface (Fig. 8A: showing SAM 820 coupled to the upper surface of the gold electrode 814), 
wherein the insulator film and the functionalization film are configured to separate the metal electrode from an electrochemical solution comprising the analyte (Fig. 8A: showing the SiO2 insulating layer 816 covers the gold electrode 814 except the exposed, functionalized portion 818; Col. 19, line 65: the exposed portion has an SAM 820; thus the SiO2 insulating layer 816 and the SAM 820 separating the electrode from the electrochemical solution), and 
wherein the insulator and the functionalization film are configured to contact the electrochemical solution (Fig. 8A: showing the channel formed by the SAM 820 and the SiO2 insulating layer 816; thus the electrochemical solution contained inside the channel contact the SAM 820 and the SiO2 insulating layer 816).

The designation of “configured to transfer a tunneling current between an electrochemical solution and the metal electrode” is deemed to be a functional and inherent limitation.  Even if Pourmand does not explicitly disclose configured to transfer 
Here, the sensor of Pourmand having all the structural limitation as instantly claimed sensor, and the functionalization film, SAM, is a long-chain thiol densely packed monolayer on gold electrodes (Pourmand, Col. 8, lines 21-22), and the SAM is linked to the electrode at a thiol group at one end; a long chain alkyl group, and a linker group for attachment to a DNA at the other end (Col. 8, lines 36-40).  The specification of the instant application discloses an organic alkanethiol monolayer as the functionalization thin film (Fig. 5; [0082] line 2).  Thus, the material (a long chain alkyl group v. alkane with thiol functional end group) and structure (a monolayer film) of the SAM in Pourmand and in the instant application are substantially the same, they would have the same property, i.e., capable of transferring a tunneling current between the electrochemical solution and the metal electrode.

Pourmand does not disclose a nanoparticle coupled to the metal electrode via a molecular linker, wherein the molecular linker has a second thickness, a second surface area and a second surface chemistry, the molecular film coupled to the metal electrode via the second surface; or the molecular linker (together with the insulator film) are configured to surround and separate the metal electrode from the electrochemical solution comprising the analyte.
However, Lee teaches a biosensor comprising a reduced graphene oxide (Col. 1, lines 12-13).  The substrate 10 of the biosensor include a source electrode 12 and a drain electrode 14 (Fig. 2; Col. 5, line 66 to Col. 6, line 2).  The metal electrode may include a gold electrode (Col. 6, lines 8-9).  A reduced graphene oxide (rGO) layer 20 is formed on the substrate 10 (Fig. 2; Col. 6, lines 34-36).  A first end of a molecular linker 30 is immobilized on the reduced graphene oxide (rGO) layer 20 by using self-assembly function (Fig. 2; Col. 6, lines 57-60), and the second end of the molecular linker 30 is covalently bonded to the metal nanoparticle layer, the gold nanoparticle (AuNP) layer 40 (Fig. 2; Col. 6, lines 63-65).  Thus, Lee teaches a nanoparticle (Fig. 2: AuNP layer 40) coupled to the metal electrode (Fig. 2: showing the nanoparticle coupled to the source and drain electrodes 12 and 14 through the rGO layer 20 on the substrate 10) via a molecular linker (Fig. 2: the molecular linker 30), wherein the molecular linker has a second thickness, a second surface area and a second surface chemistry (for the molecular linker, it must have its own thickness, a surface and an inherent surface chemistry).  The molecular linker 30 is between the rGO and the AuNP in the AuNP-frGO hybrid layer 60 (Fig. 2; Col. 7, lines 9-10) that is deemed as the functionalized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pourmand by coupling nanoparticles to the metal electrode via molecular linker as taught by Lee because the molecular linker may provide an energy barrier, and thus charge transfer of the AuNP can be maintained for some time, resulting in a non-linear current-voltage (I-V) hysteresis loop and a long retention time (Col. 7, lines 9-14).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-12, and 15-32 has/have been considered but are unpersuasive.
Applicant argues Pourmand does not describe a functionalization film coupled to a second portion of a surface of a metal electrode and “configured to transfer a tunneling current between an electrochemical solution and the metal electrode” (pages 10-11, section (I)), and the limitation is not inherent (pages 12-13, section (II)).  This argument is unpersuasive because (1) claim 1 does not claim the specific material and/or structure of the functionalization film but only claims what the functionalization film does, i.e., its function “configured to transfer a tunneling current;” (2) this limitation is inherent because the functionalization film disclosed in the prior art (Pourmand, Col. 8, lines 21-22: long-chain thiol densely packed monolayer) possesses the substantially same material and structure of the functionalization film as disclosed in instant application (Fig. 5: the functionalized film 428 and the molecular linker 422 are 3 methylene groups, alkanethiol and 2 methylene groups, alkanedithiol, respectively), and 
The filed affidavit (“Gupta Declaration”) has been considered.  Gupta Declaration declares that the charge transfer properties of a functionalization film configured to transfer a tunneling current are very different from those of a long-chain thiol monolayer (page 10, para. 3, lines 5-7) because the densely packed long-chain thiol are designed to suppress charge transfer between a liquid electrolyte and a gold electrode (page 11, para. 2, lines 6-7) and the leakage current does not describe a tunneling current and cannot be used for analyte detection (page 11, para. 3, lines 6-7).  However, this declaration does not specific the difference in the chemical composition and chemical structure between the SAM of Pourmand and the functionalization film of the instant application.  Pourmand uses a long-chain thiol densely packed monolayer on gold electrodes (Pourmand, Col. 8, lines 21-22), and the SAM is linked to the electrode at a thiol group at one end; a long chain alkyl group, and a linker group for attachment to a DNA at the other end (Col. 8, lines 36-40).  The specification of the instant application discloses an organic alkanethiol monolayer as the functionalization thin film (Fig. 5; [0082] line 2).  Thus, the material (a long chain alkyl group v. alkane with thiol functional end group) and structure (a monolayer film) of the SAM in Pourmand and in the instant application are substantially the same, they would have the same property, i.e., capable of transferring a tunneling current between the electrochemical solution and the metal electrode. MPEP 2112.01(I).
Applicant argues Pourmand does not render claim 1 obvious because Pourmand identifies the DNA based on induction of charge in the electrode, and not configured to 
Further, Applicant argues none of Gupta, Lee, Ahren, Johnson, Hetrick, and Gupta2012 does not cure the deficiencies of Pourmand (page 14, para. 2; page 15, para. 2, para. 3; page 16, para. 2, para. 3, para. 4).  These arguments are moot because there is no deficiency in Pourmand to be cured.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795